DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed December 1, 2022 are acknowledged.
Examiner acknowledges amended claim 1.
The rejection of claims 1-11 under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueno et al., JP 2016-210979, as evidenced by Jang et al., The Thermal Conductivity Measurement using Raman Spectroscopy of Polyacrylonitrile-based Carbon Fibers, Carbon 2018.
	Regarding claim 1, Ueno discloses a sheet for a fiber reinforced plastic molded article having improved flame retardancy [0012].  Paragraphs 0043 and 0047 disclose carbon fibers.  Paragraphs 0045 and 0048 disclose that the fibers have a length from 3 to 100 mm [discontinuous fibers].  Paragraphs 0051-0056 disclose that the thermoplastic resin can include polyetherimide which has flame retardancy.  Additionally, paragraphs 0051-0056 disclose that the thermoplastic resin can be in the form of fibers.  Example 12 [0114] discloses the use of Toray T800 carbon fibers with polyetherimide fibers as the thermoplastic resin wherein the carbon fibers have a length of 12 mm [0099].  Page 1, Results and Discussion of Jang et al., The Thermal Conductivity Measurement using Raman Spectroscopy of Polyacrylonitrile-based Carbon Fibers, Carbon 2018 provides evidence for the T800 carbon fibers having a thermal conductivity of 9.77 W/m K.  Paragraph 0082 discloses impregnating a nonwoven fabric sheet containing the binder component. Paragraph 0083 discloses that that the binder component is internally added to, applied to or impregnated into the sheet for the fiber reinforced plastic molded article. Example 1 disclose that the binder component can include flame retardant polycarbonate fiber [0101].  Paragraph 0090 discloses a heat and cool method.  Paragraph 0090 discloses that the fiber reinforced plastic molded sheet is placed in a mold with pressure and heat applied.  Then, the mold is cooled to cool the sheet.  Applicant’s specification discloses in paragraph 0033 that the term “refractory material after expansion” means an expanded refractory material due to the repulsive force from the fibers therein that is generated upon melt of fluidization of the thermoplastic resin at a predetermined heating temperature.  Paragraph 0044 of Ueno disclose that the carbon fibers are used and the fiber reinforced molded body is formed by heating and pressurizing at the melting temperature of the thermoplastic resin contained in the fiber reinforced plastic molded body sheet.  Examiner is corresponding the fiber reinforced molded body sheet of Ueno to the refractory material as claimed as the product of Ueno comprises the same components as claimed being manufactured under the same conditions as disclosed in Applicant’s specification.
	Ueno teaches the claimed invention but fails to teach that a porosity after expansion of 30% or higher.  It is reasonable to presume that the porosity of 30% or higher is inherent to Ueno.  Said presumption is based in Ueno’s disclosure of a composite material including discontinuous Toray T800 carbon fibers in a flame retardant thermoplastic resin, polyetherimide, having a length of 12 mm.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 

	Regarding claim 2, Ueno teaches the claimed invention but fails to teach that the composite has a thermal conductivity of 0.15 W/m K or lower after expansion.  It is reasonable to presume that the thermal conductivity is inherent to Ueno.  Said presumption is based in Ueno’s disclosure of a composite material including discontinuous Toray T800 carbon fibers in a flame retardant thermoplastic resin, polyetherimide, having a length of 12 mm.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 3, Ueno teaches the claimed invention but fails to teach that the thermal resistance is 0.05 m2K/W or higher after expansion.  It is reasonable to presume that the thermal resistance is inherent to Ueno.  Said presumption is based in Ueno’s disclosure of a composite material including discontinuous Toray T800 carbon fibers in a flame retardant thermoplastic resin, polyetherimide, having a length of 12 mm.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 4, Ueno teaches the claimed invention but fails to teach a flexural modulus of 3 GPa or higher.  Paragraph 0088 discloses a bending strength [flexural strength of 400 MPa or more].  It is reasonable to presume that the flexural modulus is inherent to Ueno.  Said presumption is based in Ueno’s disclosure of a composite material including discontinuous Toray T800 carbon fibers in a flame retardant thermoplastic resin, polyetherimide, having a length of 12 mm.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 5, paragraphs 0051-0056 discloses that the thermoplastic resin has a limiting oxygen index of 30 or higher.

	Regarding claim 7, paragraphs 0045 and 0048 disclose that the fibers have a length of 3 to 100 mm.

	Regarding claim 8, paragraph 0043 discloses carbon fibers, glass fibers and aramid fibers.

	Regarding claim 9, paragraphs 0051-0056 discloses that the thermoplastic resin can include a polyetherimide resin having flame retardancy.

	Regarding claim 10, paragraph 0082 discloses impregnating a nonwoven fabric sheet containing the binder component. Paragraph 0083 discloses that that the binder component is internally added to, applied to or impregnated into the sheet for the fiber reinforced plastic molded article. Example 1 disclose that the binder component can include flame retardant polycarbonate fiber [0101].  Paragraph 0090 discloses a heat and cool method.  Paragraph 0090 discloses that the fiber reinforced plastic molded sheet is placed in a mold with pressure and heat applied.  Then, the mold is cooled to cool the sheet.  

	Regarding claims 11 and 12, Ueno teaches the claimed invention but fails to teach that the discontinuous fibers are in a bent state restricted by the flame retardant thermoplastic resin.  It is reasonable to presume that the discontinuous carbon fibers being in a bent state restricted by the flame retardant thermoplastic resin is inherent to Ueno.  Said presumption is based in Ueno’s disclosure of a fiber reinforced molded body sheet including discontinuous Toray T800 carbon fibers in a flame retardant thermoplastic resin, polyetherimide, having a length of 12 mm. Ueno also discloses that a nonwoven can be internally added, applied to, or impregnated into the fiber reinforced molded body sheet.   Paragraph 0090 discloses a heat and cool method.  Paragraph 0090 discloses that the fiber reinforced plastic molded sheet is placed in a mold with pressure and heat applied.  Then, the mold is cooled to cool the sheet.  Examiner is corresponding the fiber reinforced molded body sheet of Ueno to the refractory material as claimed as the product of Ueno comprises the same components as claimed being manufactured under the same conditions as disclosed in Applicant’s specification. The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al., JP 2016-210979, as evidenced by Jang et al., The Thermal Conductivity Measurement using Raman Spectroscopy of Polyacrylonitrile-based Carbon Fibers, Carbon 2018
	Ueno and Jang, above remain relied upon for claim 1.
	Neither Ueno nor Jang discloses that the discontinuous fibers are present in the flame retardant thermoplastic in an amount of 15 to 80 wt%.  This is an optimizable feature.  However, Ueno does disclose in paragraphs 0047-0048 that the fiber reinforced plastic article comprising carbon fibers having a length of 3 to 100 mm has good strength.  The carbon fibers affect the strength of the fiber reinforced plastic article.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of carbon fibers having a length in the range of 3 to 100 mm to 15 to 80 wt% for the benefit of obtaining a fiber reinforced plastic molded article [refractory material] having enhanced strength.



Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786